Citation Nr: 1609603	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service connected disabilities of residuals of right knee and surgery with instability, nasal fracture not disfiguring (claimed as respiratory problems), scar residuals of second degree burns of right calf, and/or degenerative changes of left knee associated with residuals of right knee and surgery with instability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran filed a claim for service connection for a "nervous condition" in December 1979.  The claim was denied by a February 1979 rating decision.  In January 2008, the Veteran filed a claim for service connection for "depression condition secondary to . . . right knee and nose and respiratory conditions."  This filing was construed as a request to reopen the claim of December 1978.  In May 2013, the Board reopened the claim on the basis of new and material evidence and remanded the matter for further evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  In the present case, the Board has determined that a further remand is necessary because the directives of the Board's remand of May 2013 have not been carried out in full.

In its May 2013 remand order, the Board directed: 1) that the Veteran be notified as to the submission of lay statements concerning his symptoms; 2) that the Veteran be requested to identify all non-VA treatment received for a psychiatric condition; 3) that all outstanding VA treatment and/or hospitalization records of the Veteran relating to a psychiatric condition be obtained; 4) that the Veteran be scheduled for a VA psychiatric examination consisting, in part, of a review of the claims file, a nexus opinion on direct and secondary theories of service connection, and a complete rationale for all findings and conclusions; 5) that all non-English documents in the claims file be translated into English; 6) that the claim be readjudicated upon completion of the development ordered by the remand; and 7) that a supplemental statement of the case be issued if the benefit remained denied follow readjudication.

In July 2013, the Veteran underwent a VA medical examination for mental disorders other than posttraumatic stress order (PTSD) and eating disorders.  The Board finds the examination report to be inadequate because the examiner failed to fully carry out the directives of the Board's May 2013 remand.

The Board called for "a complete rationale for all finding and conclusions."  The examination report, however, does not contain a rationale for the examiner's negative nexus opinion as to service connection on a secondary basis.  Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury, and for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet App. 439 (1995).

The purported explanation of the July 2013 examiner with respect to the issue of whether the Veteran's psychiatric disorder was caused by his service-connected disabilities of the right knee, left knee, nasal fracture, or residual right calf burns was: "Current mental disorder was not cause [sic] by or related to or secondary to any service connected disability.  Both conditions (depression NOS/service connected condition) are independent one from the other, with different time frame and etiology."  To state that conditions are "independent" is not an explanation.  Furthermore, because different time frames and etiologies are not necessarily inconsistent with secondary service connection, the examiner's purported rationale is unclear.  It stands to reason that two conditions could have different time frames and etiologies in a case of secondary service condition.  Generally speaking, a service-connected condition occurs with its own etiology.  Then, at some later point in time, the service-connected condition itself can become the etiology of a second condition, or can make that second condition worse than it otherwise would have been.  This is in the nature of secondary service connection.

Another shortcoming of the examination report is that the examiner did not take up certain record evidence that would seem to be potentially relevant to the nexus issue in this case.  The report noted a review of the claims folder.  However, in his analysis, the examiner did not attempt to discount or otherwise acknowledge a VA doctor's diagnosis that the Veteran's depression is "exacerbated by chronic pain."  See November 2007 VA treatment record.  It is not clear to the Board whether that VA doctor was referring to the "chronic pain" of a service-connected injury.  The VA examiner should attempt to elucidate this medical finding of November 2007.

In addition, while the July 2013 examiner found "no evidence of schizophrenia" at the time of the examination, the fact that the Veteran had been diagnosed with paranoid schizophrenia following the filing of his (now reopened) service-connection claim of December 1978 should have been analyzed.  See VA treatment record of October 2003.  The requirement of a "current" disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal, and service connection may be awarded even though a disability resolves itself prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis of paranoid schizophrenia also raises the possibility of presumed service connection for a chronic condition.  Recognized in the law as a form of psychosis, schizophrenia is one of the diseases for which service connection may be presumed in certain circumstances.  See 38 C.F.R. §§ 3.309, 3.384 (2015).

In a filing of May 2013, following the Board's remand, the Veteran stated that a "Kissimmee FL private hospital [record] shows that the accidents during my military service caused by psychiatric disorders."  The Veteran did not complete a VA Form 21-4142 concerning this private provider, contrary to the notice and guidance given to the Veteran by a VA letter of May 2013.  On remand, VA should make a specific request to the Veteran with respect to the Kissimmee, Florida record he has referenced.

The Board's May 2013 remand also directed the RO to "ensure all documents are in English."  The current record continues to contain two documents that have not been translated into English.  See private treatment record of December 1976; marriage certificate of December 1976.  Typed translations of these documents into English should be made and associated with the claims file, with a clear identification of the original document that corresponds to each translation.  The Board cannot address the merits of the Veteran's appeal absent English translations of all non-English documents.  Moreover, having ordered translations in May 2013, it would now be error for the Board to fail to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran reports that in 1979 he "was granted Social Security compensation, which was terminated in 1997 when he returned to work as a mechanic.  See VA examination report of July 2013.  It does not appear that the RO has attempted to obtain any administrative decision of the SSA and records upon which SSA may have relied in reaching a decision.  VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits, as they may contain information relevant to a VA claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Any relevant SSA records should be requested and associated with the Veteran's claims file.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and must assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  Notice as to how disability ratings and effective dates are determined for the award of benefits is generally required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A review of the record indicates that the Veteran has not received notice as to the disability rating and effective date elements of his psychiatric claim.  On remand, the Veteran should be provided with adequate notice under the VCAA, which includes an explanation as to the type of evidence that is needed to establish both a disability rating and the effective date of service connection.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with full VCAA notice, including notice as to how disability ratings and effect dates are determined.

2. Translate into English all non-English documents of record, including a private treatment record of December 1976 and a marriage certificate of December 1976.

3. Request that the Veteran provide, or authorize the release of, all medical records relating to any acquired psychiatric disorder that are not already of record, to include any private treatment records from a Kissimmee, Florida hospital cited by the Veteran during his VA medical examination of May 2013.

After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be given an opportunity to furnish the records directly to VA.

4. Request directly from the Social Security Administration (SSA) complete copies of any determination on a claim for disability benefits from that agency involving the Veteran, as well as the medical and other records considered in adjudicating the claim.  All attempts to fulfill this development, including any negative response from SSA, should be documented in the claims file.

5. Thereafter, arrange for a VA psychiatrist to review the Veteran's claims folder and render a VA medical opinion as to the etiology of the Veteran's diagnosed acquired psychiatric disorder(s), to include consideration of any diagnosed anxiety, nervous condition, depression, and/or schizophrenia.  Only if the reviewing psychiatrist deems it necessary should an additional examination of the Veteran be ordered.

The claims file must be made available to, and reviewed by, the psychiatrist, and the psychiatrist  must express opinions as to the following:

a. Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran suffers from an acquired psychiatric disorder or disorders, or has he suffered from such a disorder(s) at any time during the pendency of his claim dating from December 1978?

b. For each diagnosed disorder from December 1978 to the present, is it at least as likely as not that the disorder: (i) had its onset during military service or within one year of separation; (ii) is related to the Veteran's period of military service; (iii) was caused by any service-connected disability of the Veteran; or (iv) has been aggravated (i.e., worsened beyond the normal progression of the disability) by any service-connected disability of the Veteran?

If the reviewing doctor finds aggravation of the Veteran's acquired psychiatric disorder(s) by a service-connected condition, the examiner should quantify the degree of aggravation by addressing the following medical issues: (i) the baseline manifestations of the Veteran's psychiatric disorder prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are due to a service-connected disability or disabilities.

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The report must reflect consideration of all relevant medical evidence of record as well as all competent lay (non-expert) evidence, including the Veteran's own report of the onset and history of his experienced symptoms.

The reviewing doctor's attention is directed in particular to VA diagnoses that the Veteran's depression is "exacerbated by chronic pain" (see November 2007 VA treatment record) and that the Veteran suffered from paranoid schizophrenia (see VA treatment record of October 2003).

The underlying reasons for all opinions expressed must be provided.

6.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


